IN THE SUPREME COURT, STATE OF WYOMING

                                       2015 WY 120

                                                         APRIL TERM, A.D. 2015

                                                                   September 15, 2015

RHONDA MARIE SINCLAIR,

Appellant
(Plaintiff),

v.                                                   S-15-0067

KEVIN DEAN SINCLAIR,

Appellee
(Defendant).


                   Appeal from the District Court of Campbell County
                       The Honorable Michael N. Deegan, Judge

Representing Appellant:
      Lisa K. Finkey, Gillette, Wyoming.

Representing Appellee:
      Rex O. Arney, Law Office of Rex O. Arney, Sheridan, Wyoming.

Before BURKE, C.J., and HILL, DAVIS, FOX, and KAUTZ, JJ.


NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third.
Readers are requested to notify the Clerk of the Supreme Court, Supreme Court Building,
Cheyenne, Wyoming 82002, of typographical or other formal errors so correction may be made
before final publication in the permanent volume.
KAUTZ, Justice.

[¶1] Rhonda Marie Sinclair (Wife) appeals from a divorce decree, claiming the district
court erred when it declined to require Kevin Dean Sinclair (Husband) to pay interest on
the amount it ordered him to pay to equalize the division of marital property. We
conclude the district court properly exercised its discretion when it suspended payment of
interest as long as Husband makes annual payments of at least $15,000 toward the
property allocation. We, therefore, affirm.

                                           ISSUE

[¶2] Wife presents the issue for our determination as follows:

              Whether the district court erred when it ordered that the
              statutory interest on the final judgment could be suspended if
              [Husband] made minimum payments towards satisfaction of
              the final judgment.

Husband contends the district court properly exercised its discretion when it ordered that
statutory interest on the amount owed be suspended as long as he makes the minimum
annual payments.

                                          FACTS

[¶3] Husband and Wife were married in September 1993 in South Dakota. They had no
children. In September 2013, Wife filed for divorce in Campbell County, Wyoming,
where they were living at the time. Husband answered the complaint, and asked the
district court to dismiss Wife’s complaint and grant him a divorce.

[¶4] At trial, the primary issue in dispute concerned the division of the marital property.
The focus of the dispute was property located in South Dakota, which the parties had
acquired from Husband’s mother during the parties’ marriage. The property is held in
trust by the Bureau of Indian Affairs in Husband’s name. This property cannot be sold to
the general public, but instead can be transferred only to Husband’s family or another
tribal member. The parties receive rental income from the property of about $14,000 per
year.

[¶5] After hearing all of the testimony and considering all of the marital property
including the South Dakota land, the district court allocated the tribal trust property to the
Husband, and then concluded Husband should pay Wife $141,360 to accomplish an
equitable property division. While leaving Husband the option to make higher payments,
the court imposed a minimum payment of $15,000 per year. The district court then stated


                                              1
that as long as Husband paid the $15,000 per year, it would suspend the statutory post
judgment interest of ten percent. The court stated:

                     That is an incentive for you, sir, to make sure that …
             revenue flow goes promptly to [Wife]. And in the event that
             [Husband] falls short of applying at least $15,000 per year,
             why then, the 10 percent post judgment interest goes into
             effect, and it retroacts to the date of this judgment.

                    So that is a big weight of incentive to make sure you
             arrive at at least [$]15K per year. Now if you present
             [$]17,000 in one year that doesn’t mean that you go down to
             $13,000 the next year. It has got to be at least $15,000 a year.

[¶6] Consistent with the district court’s ruling from the bench, the divorce decree
provided:

                    To create an equitable division of the parties’ property
             and debts, [Husband] shall pay to [Wife] the sum of One
             Hundred Forty One Thousand Three Hundred Sixty Dollars
             ($141,360.00) for which [Wife] shall have Judgment against
             [Husband]. Statutory interest on the judgment shall be
             suspended as long as [Husband] pays [Wife], at the minimum,
             Fifteen Thousand Dollars ($15,000.00) each year, beginning
             December 1, 2015, and each year thereafter until the entire
             judgment is paid [in] full. In the event [Husband] fails to
             make a payment timely, statutory interest shall be reinstated
             from the date of entry of the Decree.

Wife appealed from the decree.

                              STANDARD OF REVIEW

[¶7] Wife’s sole challenge is to the district court’s order suspending payment of interest
on the amount it ordered Husband to pay to accomplish an equitable division of property.

                    “We will not disturb a property division in a divorce
             case, except on clear grounds, as the trial court is usually in a
             better position than the appellate court to judge the parties’
             needs and the merits of their positions.” Metz v. Metz, 2003
WY 3, ¶ 6, 61 P.3d 383, 385 (Wyo.2003), citing Paul v. Paul,
             616 P.2d 707, 712 (Wyo.1980); Warren v. Warren, 361 P.2d
525, 526 (Wyo.1961). If our review requires an evaluation of

                                            2
             the sufficiency of the evidence to support the district court’s
             decision, “we afford to the prevailing party every favorable
             inference while omitting any consideration of evidence
             presented by the unsuccessful party.” Reavis v. Reavis, 955
P.2d 428, 431 (Wyo.1998) (citations omitted). When
             interpretation of statutory language is required to resolve an
             issue, our standard of review is de novo. Egan v. Egan, 2010
WY 164, ¶ 7, 244 P.3d 1045, 1048 (Wyo.2010); Dorr v.
             Smith, Keller & Assoc., 2010 WY 120, ¶ 11, 238 P.3d 549,
             552 (Wyo.2010).

Bagley v. Bagley, 2013 WY 126, ¶ 7, 311 P.3d 141, 143 (Wyo. 2013).

                                     DISCUSSION

[¶8] Wife asserts the district court did not have the discretion to suspend payment of
interest on the amount it ordered Husband to pay in order to equitably divide the parties’
property. She cites Wyo. Stat. Ann. § 1-16-102 (LexisNexis 2015), which provides as
follows:

             § 1-16-102. Interest on judgments.

                     (a) Except as provided in subsections (b) and (c) of
             this section, all decrees and judgments for the payment of
             money shall bear interest at ten percent (10%) per year from
             the date of rendition until paid.
                     (b) If the decree or judgment is founded on a contract
             and all parties to the contract agreed to interest at a certain
             rate, the rate of interest on the decree or judgment shall
             correspond to the terms of the contract.
                     (c) A periodic payment or installment for child support
             or maintenance which is unpaid on the date due and which on
             or after July 1, 1990, becomes a judgment by operation of law
             pursuant to W.S. 14-2-204 shall not bear interest.

[¶9] Wife also cites Salmeri v. Salmeri, 554 P.2d 1244, 1247-48 (Wyo. 1976), in which
a Wyoming district court attempted to both enforce and modify a New Jersey judgment
for unpaid alimony and child support. The Wyoming court permitted the husband to pay
the wife $100 per month without interest until the total amount due was paid in full.
Addressing on appeal the issue of interest, this Court said:

             Upon entry of a judgment for money by any court in
             Wyoming the applicable law, § 1-308.1, W.S.1957, 1975

                                            3
              Cum.Supp., specifically directs that it shall ‘bear interest at
              10% per year from the date of rendition until paid.’ Such
              allowance of interest is not in the discretion of the court
              entering judgment, it is a grant from the legislature of the
              state and we do not think that any court may refuse to give it
              effect. [fn. omitted] The district court directed that the total
              judgment of $11,176.20 entered by it be paid in 117
              installments of $100 per month, commencing September 1,
              1975, the last such payment to be in the amount of $76.20.
              Such language must be construed as carrying the inference
              that compliance with that order would satisfy all obligations
              of the judgment debtor and he would then be entitled to
              satisfaction of the judgment. So construed, we think the
              judgment was beyond the jurisdiction and power of the court.

Id. at 1249. Based upon § 1-16-102 and Salmeri, Wife contends the district court had no
authority to suspend payment of interest on the amount it ordered Husband to pay.

[¶10] Husband responds that the legislature has given district courts broad discretion to
fashion a just and equitable disposition of marital property and, as part of that process,
the district court can determine whether payment of interest should be ordered. Husband
cites Odegard v. Odegard, 2003 WY 67, 69 P.3d 917 (Wyo. 2003), in which this Court
upheld a divorce decree that imposed interest at a rate of 7% per year, rather than the
10% required by § 1-16-102. Although we did not specifically address the husband’s
claim that the interest imposed violated § 1-16-102 because he did not object to the
decree or otherwise raise the issue in district court, we said the interest rate imposed was
not at a level to shock the conscience of the court and affirmed. Id., ¶ 28, 69 P.3d at 925.
Husband also cites Zaloudek v. Zaloudek, 2010 WY 169, ¶ 8, 245 P.3d 336, 339-340
(Wyo. 2010), in which the Court suggested that a district court could override the interest
requirement of § 1-16-102 by setting a payment due date other than the date the decree or
judgment is rendered. Because the payment date set in this case is different from the date
the decree was rendered, Husband argues, the district court properly exercised its
discretion by suspending payment of interest as long as he makes the payments on time.

[¶11] There is no question § 1-16-102 requires that all decrees and judgments for the
payment of money bear interest at the rate of 10% per year from the date of rendition
until paid. The statute uses the word “shall,” a word we have repeatedly said is
mandatory. JKS v. AHF (In re: ARF), 2013 WY 97, ¶ 23, 307 P.3d 852, 857 (Wyo.
2013); Verheydt v. Verheydt, 2013 WY 25, ¶ 32, 295 P.3d 1245, 1253 (Wyo. 2013). As
Wife points out, this Court in Salmeri reversed a district court order permitting one party
in a divorce action to make a monthly payment on a judgment for unpaid alimony and
child support without imposing interest. Citing § 1-16-102, the Court concluded the
district court did not have the jurisdiction or power to decline to impose interest.

                                             4
[¶12] Husband asserts Salmeri is distinguishable. He contends that unlike this
proceeding, which was an original action for divorce, Salmeri involved judgments
entered in New Jersey (one dissolving the marriage, another amending the divorce decree
and a third for past due child support and alimony payments with interest), which the
wife later filed in Wyoming. Id. at 1246. The husband then filed a petition asking the
district court in Wyoming to modify the New Jersey judgments. Id. The district court
entered a judgment upholding the New Jersey judgment with respect to the amount of the
arrearages but modifying the judgment to allow the husband to pay the arrearages in
monthly installments without interest. The wife appealed, claiming the New Jersey
judgment for arrearages was final and not subject to modification by the Wyoming court.
This Court agreed and reversed the district court’s ruling modifying the New Jersey
judgment by allowing for installment payments on the past due amounts without interest.

[¶13] Husband is correct that Salmeri involved the modification by a Wyoming court of
a final judgment entered by a New Jersey court having jurisdiction over the original
divorce and motion for arrearages. The judgment requiring payment of arrearages was
for a “definite and fixed sum of money due” from the husband to the wife plus interest.
Id. at 1248. As such, it constituted a lien upon the husband’s property upon which the
wife could execute and was “not subject to the discretionary control of the courts” or to
modification in Wyoming. Id. The Court stated:

              Just because the final judgment for a fixed sum of money
              grows out of a divorce action does not continue the power of
              the court granting the divorce or a subsequent court having
              jurisdiction of the matter to extend the time for payment
              thereof or otherwise modify the same. When the final
              judgment is entered the discretionary powers of the courts
              are exhausted.

Id. at 1249. Because the New Jersey judgment was a final judgment for a fixed sum of
money, this Court said, the judgment of the Wyoming district court was superfluous. Id.
The New Jersey judgment for a fixed sum of money with interest remained the final
judgment as to that obligation of the husband.

[¶14] In contrast to the situation in Salmeri, the district court in the present case was not
asked to modify a final judgment for a fixed sum of money entered by a court in another
state. It was not dealing with a lien on property against which Wife could execute. There
was no final judgment that Husband sought to have modified and, rather than being
exhausted, the discretionary power of the district court had just begun. The district court
in this case had jurisdiction to grant the divorce and distribute the marital property. There
is no question in this context that the district court had broad discretion to fashion a fair


                                             5
division of the marital property. Stevens v. Stevens, 2014 WY 23, ¶ 7, 318 P.3d 802, 805
(Wyo. 2014), citing Root v. Root, 2003 WY 36, ¶ 8, 65 P.3d 41, 44 (Wyo. 2003).1

[¶15] Wyo. Stat. Ann. § 20-2-114 (LexisNexis 2015) provides:

               (a) … in granting a divorce, the court shall make such
               disposition of the property of the parties as appears just and
               equitable, having regard for the respective merits of the
               parties and the condition in which they will be left by the
               divorce, the party through whom the property was acquired
               and the burdens imposed upon the property for the benefit of
               either party ….

The disposition of marital property is an equitable function of the district court.
Breitenstine v. Breitenstine, 2003 WY 16, ¶ 26, 62 P.3d 587, 595 (Wyo. 2003). It is not a
mechanical process but one which requires the district court to exercise its discretion to
determine what weight should be given each of the individual factors and form a
distributive scheme appropriate to the peculiar circumstances of the particular case. Pond
v. Pond, 2009 WY 134, ¶ 8, 218 P.3d 650, 652 (Wyo. 2009). No specific guidelines or
hard and fast rules apply. Kruse v. Kruse, 2010 WY 144, ¶ 9, 242 P.3d 1011, 1013
(Wyo. 2010). Property division must be done on a case-by-case basis using the best
possible valuation method appropriate for the particular case. Hall v. Hall, 2005 WY
166, ¶ 10, 125 P.3d 284, 287 (Wyo. 2005).

[¶16] In this particular case, the district court heard the testimony of the parties, weighed
their credibility, considered their respective merits and needs and determined that a fair
and equitable resolution was to require Husband to pay Wife the sum of $141,360.00.
The district court also determined based on the particular circumstances of this case not
to require Husband to make a lump sum payment on a fixed date but to allow him to pay
the amount owed over time. The payment scheme the court fashioned was directly
related to the yearly income the parties received from the South Dakota property. To
give Husband incentive to make the minimum annual payments and keep revenue
flowing promptly to Wife, the district court suspended payment of interest as long as
Husband complied with the minimum annual payment requirement. In the event he
failed to make the minimum payments when due, however, the district court ordered that
he pay interest at the statutory rate of 10% from the date the decree was entered. We


1
  We also note that the Court in Salmeri went further than it needed to go to decide the matter. The
essential holding was that the New Jersey judgment ordering payment of the amount in arrears was a final
judgment; it was not, therefore, subject to modification in Wyoming. The existence of Wyoming’s post-
judgment interest statute had no bearing on that essential holding. In any event, Salmeri is
distinguishable because it involved a final judgment for a fixed sum of money, not a decree or judgment
ordering payment over time beginning on a future date.
                                                   6
conclude the district court properly exercised its discretion to fashion a distributive
scheme appropriate to these parties and their circumstances.

[¶17] In reaching this result, we also note Zaloudek, ¶ 8, 245 P.3d at 339-340, in which
we affirmed a post-judgment enforcement order requiring the husband to pay 10%
interest on the amount owed under the divorce decree from the date it was rendered.
There, the husband and wife were divorced in November 2008 and husband was ordered
to pay wife a sum certain to equalize the property division. Id., ¶ 1, 245 P.3d at 338.
Husband appealed the decree and this Court affirmed. Rather than complying with the
mandate of the decree, husband filed motions in district court asking for clarification of
the decree and more time to comply. Id., ¶ 6, 245 P.3d at 339. The district court entered
an order denying the motions and, pursuant to § 1-16-102, ordered Husband to pay 10%
interest on the amount owed dating back to the date the decree was entered. Id. Husband
appealed that ruling and this court affirmed, holding the statute clearly required payment
from the date of rendition. We stated:

                  A district court must expressly set a different date for
                  payment of a judgment in order to override the application of
                  this statute. As applies to the instant case, the district court
                  did not set a different time for payment. Thus, § 1-16-102
                  applied automatically to require payment as of the date of
                  rendition of the decree.

Id., ¶ 8, 245 P.3d 339-340. Unlike the court in Zaloudek, the district court in this case
expressly set a different date for payment of the amount owed ($15,000 per year
commencing December 1, 2015) than the date the decree was rendered (December 24,
2014). By setting a different date for payment than the date the decree was rendered, the
district court overrode § 1-16-102.

[¶18] We find additional support for our conclusion that the district court properly
exercised its discretion in this case from observations made by the Court in Rovai v.
Rovai, 912 N.E.2d 374 (Ind. 2009). There, the Court addressed the following question:

                  whether the [Indiana] statute[2] directing interest on money
                  judgments compels post-judgment interest to be paid
                  whenever money changes hands pursuant to a dissolution
                  decree, or whether the dissolution statutes grant a court
                  discretion to impose interest, or not, in the course of
2
    Ind. Code § 24-4.6-1-101 reads:

                  Except as otherwise provided by statute, interest on judgments for money
          whenever rendered shall be from the date of the return of the verdict or finding of the
          court until satisfaction at: . . . eight percent.
                                                    7
              fashioning what the latter calls a ‘just and reasonable’
              division of property.

Id. at 377.

[¶19] The Court said:

                      In the law’s historic divide between law and equity,
              there may be fewer purer illustrations than a civil judgment
              for money damages on the one hand and a dissolution decree
              on the other. We see little reason for transporting the post-
              judgment interest statute into the equitable world of
              dissolutions, where some court orders look a good deal like
              civil judgments and others bear no resemblance.

                     In a straight civil judgment, post-judgment interest and
              the time value of money bear such a straightforward
              relationship that courts are led to deploy adages like “interest
              goes with the principal as the fruit with the tree.” [citation
              omitted] By contrast, judicial decrees that assign debts,
              personal property, and real estate represent a more complex
              allocation of economic values. To these are added orders that
              reflect social objectives, such as enabling children and the
              leading custodian to continue living in the marital residence.

              In such judicial decrees …, where courts allot everything
              from physical objects to responsibility for debts of differing
              character to conditional rights of residence, the time value of
              money acquires a much more nuanced meaning than it does
              when a court hears a credit card collection case and says,
              “Judgment for $5,800.”

              We conclude that the statute on civil post-judgment interest
              does not compel that interest run on the various internal
              elements of dissolution decrees. Rather, the dissolution
              statutes confer upon trial courts the authority to order interest
              or not in the course of fashioning a just and reasonable
              division of property.

Id.

[¶20] Rovai might be read to suggest the Court held the Indiana post-judgment interest
statute does not apply in divorce actions. To the extent that is the holding, Rovai goes

                                             8
further than we are willing to go. When a Wyoming court enters a divorce decree
requiring a party to pay a fixed sum of money and does not set a date for payment
different than the date the decree is rendered, § 1-16-102 applies and payment of interest
is required. However, when a district court enters a decree and, in the exercise of its
discretion to fashion a just and equitable property division, sets a date for payment
different than the date the decree is rendered or provides for payment over time, it is not
required to impose interest.

[¶21] Affirmed.




                                            9